Citation Nr: 1735814	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-31 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983 and from January 2002 to April 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  During the pendency of the appeal, the Veteran relocated, and jurisdiction of the appeal has been transferred to the RO in New Orleans, Louisiana.

In June 2015, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the Board's June 2015 remand, the Veteran requested a hearing before a Veterans' Law Judge via video conference in April 2016 and in February 2017.  No such hearing has yet been scheduled.  The Board shall decide an appellate matter only after affording the appellant the opportunity to appear in person for a hearing.  38 U.S.C.A. § 7107 (b) (West 2014).  A hearing therefore will be granted if the appellant or his representative expresses a desire to so appear.  38 C.F.R. §  20.700 (a) (2016).

The Board notes that in the February 2017 correspondence from the Veteran's attorney, a three way videoconference hearing has been requested, specifically using the Overton Brooks VA medical center in Shreveport, Louisiana (near where the Veteran resides) and the Oakland, California VA RO (near the Attorney).  The RO is requested to address whether these locations are feasible for conducting a three way videoconference hearing.  

In light of the Veteran's pending Board video conference hearing request concerning the issue presently on appeal before the Board, the case must be remanded to afford the Veteran an appropriate Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an appropriate Board hearing pursuant to the Veteran's hearing requests.  In this regard, the RO should attempt to schedule the requested video conference hearing as requested in the February 2017 correspondence from the Veteran's attorney.  The RO must address whether the locations requested are feasible for conducting a three way videoconference hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




